DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to Amendments/Arguments filed on January 31, 2022.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 2/10/2022 has been considered by the examiner.

Drawings
4.	The drawings were received on January 31, 2022.  These drawings are accepted.

Allowable Subject Matter
5.	Claims 1, 14-15, 19-23, 26-31, 33-34 and 36-38 are allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 14-15 and 38, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power converter circuit, comprising: 
 	a multilevel inverter providing at an output thereof a first output voltage having M voltage levels; and 
 	at least one N-fold voltage level multiplier module electrically connected to the output of the multilevel inverter and comprising a plurality of circuit elements configured to provide at least five voltage levels, the at least one voltage level multiplier module configured to receive the first output voltage from the multilevel inverter and to generate a second output voltage having MxN+1 voltage levels, where N is at least four.

Regarding claims 19-23, 26-29 and 37, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power converter circuit, comprising: 
 	a multilevel inverter providing at an output thereof a first output voltage having M voltage levels; and 
 	at least one N-fold voltage level multiplier module electrically connected to the output of the multilevel inverter and comprising a plurality of switching elements,
 	wherein said at least one N-fold voltage level multiplier module provides at least five voltage levels, receives the first output voltage from the multilevel inverter and generates a second output voltage having MxN+1 voltage levels, where N is at least four.

 	Regarding claims 30-31, 33-34 and 36, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method for controlling a plurality of switching elements of a voltage level multiplier module configured to provide at least five voltage levels, the method comprising: 
 	generating a first reference signal having staircase voltage levels based on level detection of a sinusoidal input reference signal; 
 	generating a second reference signal by subtracting the first reference signal from the sinusoidal input reference signal; 
 	comparing the second reference signal to a plurality of triangular carrier signals to generate comparison results; 
 	processing the comparison results to generate a plurality of switching signals; and 
 	providing the plurality of switching signals to the voltage level multiplier module, each of the plurality of switching signals for controlling a given one of the plurality of switching elements.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838